Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed June 22, 2022 in response to the Office Action of March 22, 2022 is acknowledged and has been entered.  Claims 1-23  have been cancelled. Claims 30-32, 34, 39 and 42 have been amended.
2.	Claims 24-43 are pending.
3.	 Claims 28, 29, 31, 34, 35, and 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 24-27, 30, 32, 33, 36-39, and 43 are currently under consideration. 
Rejections Maintained
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) for the reasons of record:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of September 09, 2019 for the claims 24-27, 30, 32, 33, 36-39, and 43 because the claims as currently constituted recite 1) A method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) measuring in the biological sample an expression product level of at least two biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold; and (e) administering the immunotherapy sipuleucel-T to the patient and 2) A method of treating a patient having metastatic castration-resistant prostate cancer ( mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) using a kit for measuring in the biological sample an expression product level of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) correlating the first composite score of the expression product levels of the biomarkers measured in step (b) to reference expression values from mCRPC patients grouped into overall survival groups; (e) classifying the patient into one of the overall survival groups based upon the patient's score relative to the reference expression values; (f) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups; and (g) administering the immunotherapy sipuleucel-T to the patient,  and a review of the parent applications does not reveal the methods of claims 24-27, 30, 32, 33, 36-39, and 43. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 24-27, 30, 32, 33, 36-39, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.  This is a new matter rejection.
The claims filed September 10, 2019 are drawn to:
1) A method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) measuring in the biological sample an expression product level of at least two biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold; and (e) administering the immunotherapy sipuleucel-T to the patient, and 
2) A method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) using a kit for measuring in the biological sample an expression product level of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) correlating the first composite score of the expression product levels of the biomarkers measured in step (b) to reference expression values from mCRPC patients grouped into overall survival groups; (e) classifying the patient into one of the overall survival groups based upon the patient's score relative to the reference expression values; (f) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups; and (g) administering the immunotherapy sipuleucel-T to the patient.
In the remarks of filed September 10, 2019, Applicant argues that support for the new claims can be found in the specification as filed. 
A review of the specification and claims as filed reveals support for:
1. A method of predicting the overall survival of a subject with mCRPC comprising: (a) determining a gene expression level of a first biomarker; (b) determining a gene expression level of at least one additional biomarker different from the first biomarker; and (c) transforming the expression level of the first biomarker and the at least one additional biomarker into a first score corresponding to a probability of overall survival in response to treatment with sipuleucel-T. 
2. The method of claim 1 wherein the first biomarker is selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
3. The method of claim 2 wherein the at least one additional biomarker is selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
4. The method of claim 1 wherein the gene expression level of the first biomarker and the at least one additional biomarker is normalized to obtain a normalized expression level before transforming the expression level into the first score. 
5. The method of claim 1 wherein the first score is determine using an overall survival measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score, wherein the first biomarker is SNTB1, the additional biomarkers are SYNGR3, AURKC, ZNF268, and CHI3L2, and wherein the composite gene expression score is determined using the log expressions of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2. 
6. The method of claim 1 wherein the first score is determine using an overall survival measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score, wherein the first biomarker is COL1A1, the additional biomarkers are LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, and wherein the composite gene expression score is determined using the log expressions of COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
7. The method of claim 5 further comprising the step of: (d) administering sipuleucel-T to the subject based on the composite gene expression score that is higher or lower than an expression threshold relative to a control group of subjects that do not meet the expression threshold. 
8. The method of claim 6 further comprising the step of: (d) administering sipuleucel-T to the subject based on the composite gene expression score that is higher or lower than an expression threshold relative to a control group of subjects that do not meet the expression threshold. 
9. A kit for determining in a biological sample an expression product level of at least one of the genes selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the genes selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA. 
10. The kit of claim 9 wherein the plurality of primers consist essential of at least one pair of oligonucleotide primers for the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 and the expression product levels of the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 are determined. 
11. The kit of claim 10 further comprising a device for converting the expression product levels of COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 into an indicator of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score of the expression levels of the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
12. The kit of claim 9 wherein the plurality of primers consist essential of at least one pair of oligonucleotide primers for the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 and the expression product levels of the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 are determined 
13. The kit of claim 12 further comprising a device for converting the expression product levels of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 into an indicator of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and a composite gene expression score of the expression levels of the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2. 
14. The kit of claim 9 wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue. 
15. A method of predicting a reduction in risk of death following treatment of a mCRPC subject with sipuleucel-T, the method comprising: (a) converting RNA from a biological sample of the subject to cDNA through reverse transcription; (b) hybridizing the cDNA with a plurality of oligonucleotide primers, wherein said plurality of primers comprises at least one pair of oligonucleotide primers for a gene selected from the group consisting of: SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2; (c) performing PCR on the cDNAs; and (d) determining an increase or decrease of an expression product of at least one tested gene in the biological sample from the subject.
16. The method of claim 19 further comprising a device for converting the expression product level of COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2 into a composite gene expression score to determine a prediction of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and the composite gene expression score of the expression levels of the genes COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2. 
17. The method of claim 15 further comprising a device for converting the expression product level of SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2 into a composite gene expression score to determine a prediction of overall survival, the device including a measure based on PSA level, LDH level, Alkaline phosphatase level, Hemoglobin level, Total Gleason Score, ECOG status, and the composite gene expression score of the expression levels of the genes SNTB1, SYNGR3, AURKC, ZNF268, and CHI3L2.
Original claims 1-17.
	However, this does not teach a  method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC) based on (b) measuring in a biological sample an expression product level of at least two biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold; and (e) administering the immunotherapy sipuleucel-T to the patient.  The specification and claims as originally filed are only drawn to a method of predicting the overall survival of a subject with mCRPC in response to treatment with sipuleucel-T and a method of predicting a reduction in risk of death following treatment of a mCRPC subject with sipuleucel-T.  The specification and claims as originally filed do not teach a treatment method comprising activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold. Additionally, the specification and claims as originally filed do not teach obtaining a second biological to determine a second composite scored that corresponds to a probability of overall survival in response to treatment sipuleucel-T. 
	Further the specification and claims as originally filed do not teach a method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC), the method comprising the steps of: (a) obtaining a biological sample from the patient, wherein the biological sample is selected from the group consisting of whole blood, peripheral blood mononuclear cells (PBMCs), circulating tumor cells (CTCs), and tumor tissue; (b) using a kit for measuring in the biological sample an expression product level of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, the kit comprising a plurality of oligonucleotide primers, wherein the plurality of primers consist essentially of at least one pair of oligonucleotide primers for amplification of at least one of the biomarkers selected from the group consisting of SYNGR3, AURKC, CHI3L2, SNTB1, ZNF268, COL1A1, LAX1, DPPA4, CDK5RAP2, KCNQ5, ZFYVE28, DNAH11, and TAP2, wherein the expression product is RNA or cDNA; (c) determining a first composite score of expression product levels of the biomarkers measured in step (b), the first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T; (d) correlating the first composite score of the expression product levels of the biomarkers measured in step (b) to reference expression values from mCRPC patients grouped into overall survival groups; (e) classifying the patient into one of the overall survival groups based upon the patient's score relative to the reference expression values; (f) activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups; and (g) administering the immunotherapy sipuleucel-T to the patient. The specification and claims as originally filed are only drawn to a method of predicting the overall survival of a subject with mCRPC in response to treatment with sipuleucel-T, a method of predicting a reduction in risk of death following treatment of a mCRPC subject with sipuleucel-T, and a kit for determining in a biological sample an expression product level of at least one of the genes. The specification and claims as originally filed do not teach a treatment method comprising classifying the patient into one of the overall survival groups based upon the patient's score relative to the reference expression values and activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups. Thus, claims 24-27, 30, 32, 33, 36-39, and 43 filed September 10, 2019 are new matter.

Response to Arguments on Priority and Written Descriptions 
	7.	Applicant argues that reconsideration and withdrawal of the denial of priority and “new matter” rejection is respectfully urged, as while the original claims in the priority applications may have been specifically directed towards a method of predicting the overall survival of a subject with mCRPC in response to treatment with sipuleucel-T, a method of predicting a reduction in risk of death following treatment of a mCRPC subject with sipuleucel-T, and a kit for determining in a biological sample an expression product level of at least one of the genes, at least original dependent claims 7 and 8 as well as the specifications as originally filed clearly do further suggest proceeding with treatment methods with immunotherapy sipuleucel-T (which is clearly disclosed as comprising activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from a patient with PA2024 fusion protein containing prostatic acid phosphate) based on such predicted overall survival or reduction in risk of death (e.g., original claims 7 and 8 specifically further suggest administering sipuleucel-T to the subject based on a composite expression score that is higher or lower than an expression threshold relative to a control group of subjects that do not meet the expression threshold, and Figs. 6 and 7 and the supporting description clearly demonstrate predictions based on a composite expression score which are greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold (as in claim 24), or based on classifying a patient into overall survival groups based upon the patient’s score relative to the reference expression values and to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups (as in claim 36)). This after all, is clearly the specific purpose of performing the predictive tests (see, e.g., paragraph [0005], explaining there is a problem with immunotherapy in that it is difficult to predict which mCRPC subjects would have an increase in overall survival with treatment of sipuleucel-T, and that there is thus a need for molecular biomarkers that are predictive of clinical outcome after treatment with sipuleucel-T using gene expression profiles from PBMCs or other biological samples).

	Applicant's arguments have been considered but have not been found persuasive.  Although original claims 7 and 8 teach administering sipuleucel-T to the subject based on the composite gene expression score that is higher or lower than an expression threshold relative to a control group of subjects that do not meet the expression threshold and the specification teaches how sipuleucel-T is made with PBMCs and PA2024, this does not teach activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold, which is a distinct method step.  Additionally, although Figs. 6 and 7 show the different survival tertiles based on different composited scores after treatment with sipuleucel-T, this does not teach classifying the patient into one of the overall survival groups based upon the patient's score relative to the reference expression values and  activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups, which is before treatment.  Thus, although the goal  of the predictive tests may be treatment of mCRPC with sipuleucel-T, the specification and claims as filed do not teach the specific decision parameters as claimed.  Thus, Applicant’s arguments are not found persuasive. 

Applicant argues that the Applicant further provides the following table, which clearly documents supporting written disclosure in instant application specifications, clearly demonstrating the pending claims do not contain new matter relative to the filed specification. As the cited paragraphs of the instant application are fully supported by corresponding paragraphs in the provisional application 62/242,113, filed on October 15, 2015, the pending claims further are clearly entitled to priority date of filing of the provisional application.


    PNG
    media_image1.png
    624
    658
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    624
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    838
    684
    media_image2.png
    Greyscale




    PNG
    media_image2.png
    838
    684
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    865
    684
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    854
    669
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    856
    677
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    616
    717
    media_image6.png
    Greyscale

Applicant argues that while the specification thus methods and compositions for identifying pre-treatment biomarkers and determining a first composite score corresponding to a probability of overall survival in response to treatment with sipuleucel-T for use in a method of providing treatment as set forth in independent claims 24 and 36, with regard to dependent claims 25, 27, 29 and 43, the specification further suggestion (see, e.g., paragraph [0017]) such methods and compositions may additionally be used for predicting a reduction in risk of death following treatment of sipuleucel-T, and for predicting overall survival after treatment with sipuleucel-T. It would thus be further clear to the artisan that the inventors were further in possession of the concept of obtaining a second biological sample from the patient, measuring in the second biological sample  an expression product level of the biomarkers, and determining a second composite score of expression levels of the biomarkers corresponding to a probability of overall survival in response to treatment with sipuleucel-T after receipt of sipuleucel-T treatment step of claims 24 and 26 as set forth in dependent claims 25, 27, 29 and 43.
Applicant argues that thus, while the original filed independent claims may not have been directed towards the specific invention of a method of treating a patient having metastatic castration-resistant prostate cancer (mCRPC) based on the steps of present pending independent claims 24 and 36, there is no requirement that the claimed invention be described or “revealed” ipsis verbis in the application, and based on the above cited evidence such pending claimed invention is clearly supported and enabled by the original specification and claims in accordance with 35 USC 112. As the priority provisional application, parent non-provisional application, and present application specifications clearly each provide corresponding written support at least the same as that identified above for the present claimed invention of treating a patient in a manner which reasonably conveys to one skilled in the art that the inventor, at the time the priority application 62/242,113 was filed on October 15, 2015 had possession of the claimed invention, reconsideration and withdrawal of the denial of priority and “new matter” rejection is again respectfully urged.

Applicant’s arguments have been considered, but have not been found persuasive.  MPEP 2163 II(A)-3(b) states that :
To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim “is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998). See also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989).

Although original claims 7 and 8 teach administering sipuleucel-T to the subject based on the composite gene expression score that is higher or lower than an expression threshold relative to a control group of subjects that do not meet the expression threshold and the specification teaches how sipuleucel-T is made with PBMCs and PA2024, this does not teach activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold, which is a distinct method step.  Additionally, although Figs. 6 and 7 show the different survival tertiles based on different composited scores after treatment with sipuleucel-T, this does not teach classifying the patient into one of the overall survival groups based upon the patient's score relative to the reference expression values and  activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups, which is before treatment.  Thus, although the goal  of the predictive tests may be treatment of mCRPC with sipuleucel-T, the specification and claims as filed do not teach the specific decision parameters as claimed.  
Regarding the second sample and second composite score, nowhere in the specification and claims as filed does it explicitly or implicitly teach obtaining a second biological sample  and determining a second composite score. Although the specification teaches to different composite score equations (Equation (7) and (14), See Examples 3 and 4), the specification does not teach performing the equations in combination or obtaining a second biological sample  and determining a second composite score.
Thus, one of skill in the art would have not understood, at the time the patent application was filed, that the description requires the argued limitations.  Therefore, Applicant’s arguments are not found persuasive and the priority date and written description rejection are maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claim 24-27, 36-37, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (J. Clinical Oncology May 20, 2016 34(15-supplement): 5026), “Oh” in view of Kantoff et al. (New Engl. J. Med. July 29, 2010 363(5): 411-22), “Kantoff” for the reasons of record.
Oh teaches: 
Background: SipT is an FDA approved immunotherapy for the treatment of asymptomatic or minimally symptomatic metastatic castration-resistant prostate cancer (mCRPC).  While baseline prostate specific antigen correlates with prolonged OS in pts treated with sipT, biomarkers predictive of OS remain elusive.  Gene expression signatures in peripheral blood (PB) correlate with prognosis in mCRPC (Ross et al, Lancet Oncol. 2012).  This study sought to identify a candidate PB gene signature predictive of OS benefit with sipT.  Methods: PB mononuclear cells from sip-T or control (CN) arm pts in the IMPACT trial (NCT00065442) were collected prior to leukapheresis.  Affymetrix gene chip screening evaluated gene expression; association of gene expression with OS was performed using a multivariate Cox proportional hazards regression model, where OS was fit to gene expression and the 2003 baseline Halabi prognostic variables.  The top 50 gene candidates were selected for qPCR confirmation.  Results: 242 pt samples were analyzed (163 sipT, 79 CN). 5 genes were associated with OS; high expression of SNTB1 and CHI3L2 and low expression of SYNGR3, AURKC, and ZNF268 were associated with improved OS in sipT- treated pts but not in CN arm pts.  A composite gene score (CGS) was calculated incorporating expression of these genes.  In a CGS tertile analysis, OS in the top and middle sip-T tertiles was significantly better compared with the corresponding CN groups (Table).  The lowest sip-T tertile had a median OS similar to that of the CN arm.  Conclusions: CGS based on baseline gene expression may predict OS outcomes for pts receiving sipT.  Compared with the CN arm, OS was significantly improved in the top two tertiles of sipT- treated pts; OS in the bottom tertile was similar to the CN arm.  External validation is currently underway.

Oh teaches as set forth above, but does not teach activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold or activating ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups and then administering sipuleucel-T to the patients.
Kantoff teaches sipuleucel-T is an active cellular immunotherapy consisting of autologous peripheral blood mononuclear cells that have been activated ex vivo with PA2024.  PA2024 is a fusion protein of prostate antigen, prostatic acid phosphatase, and granulocyte macrophage colony stimulating factor.  See p. 412-left column. 
Kantoff teaches sipuleucel-T reduces the risk of death and prolong survival in men with metastatic castration resistant prostate cancer.  See abstract.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Oh and Kantoff  and activate ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the first composite score is greater than an expression threshold relative to a control group of subjects that do not meet the expression threshold or activate ex vivo peripheral-blood mononuclear cells (PBMCs) taken from the patient with PA2024 fusion protein containing prostatic acid phosphatase to provide an immunotherapy sipuleucel-T if the patient is within the top tertile of overall survival groups and then administer sipuleucel-T to the mCRPC patients because Oh teaches that high expression of SNTB1 and CHI3L2 and low expression of SYNGR3, AURKC, and ZNF268 were associated with improved OS in sipuleucel-T treated patients but not in control arm  patients, Oh teaches compared with the control arm, OS was significantly improved in the top two tertiles of sipuleucel-T treated patients; Oh teaches OS in the bottom tertile was similar to the  control arm, and composite gene score based on baseline gene expression may predict OS outcomes for patients receiving sipuleucel-T and Kantoff teaches the method of activation of PBMC with sipuleucel-T with PA2024 and that sipuleucel-T reduces the risk of death and prolong survival in men with metastatic castration resistant prostate cancer.  One would have been motivated to obtain a second biological sample from the patient to determine a second composite score to verify the results of the first composite score and/or monitor sipuleucel-T therapy. 

9.	Claims 30, 32, 33, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (J. Clinical Oncology May 20, 2016 34(15-supplement): 5026), “Oh” in view of Kantoff et al. (New Engl. J. Med. July 29, 2010 363(5): 411-22) as applied to claims 24-27, 36-37, and 43 above, and further in view of US 2017/0107580 (Trager et al. April 20, 2017), “Trager” ” for the reasons of record.
Oh and Kantoff teach as set forth above, but do not specifically teach using the all of the markers and composite score expressions of claims 30, 32, 33, 38, and 39
Trager teaches at paragraphs [0108-0115. 
[0108] Association of gene expression levels with overall survival was performed using a multivariate Cox proportional hazards regression model, where overall survival was fit to the gene expression variable along with prognostic factors described by Halabi et. al (Halabi, S., et al., J Clin Oncol, 2003 21(7):1232-7)), viz. PSA (log), LDH (log), Alkaline phosphatase (log), Hemoglobin, Total Gleason score (<7, >7), and ECOG status (0, 1). OS associations were only reported for the treatment: gene expression interaction (Equation (4)), or the gene expression variable (Equation (5)) using Wald's test. A likelihood ratio test was also performed to determine the improvement of fit to OS due to gene-expression variable by comparing the full models (as given in Equations (4) and (5)) to the base model (Cox model using only the prognostic variables from Halabi nomogram, Equation (6). No adjustments of the p-values were made for multiple testing. Hazard ratios (HRs) were reported for single arm analyses. 
[0109] Association of Gene Expression with Overall Survival was Performed using the Following Models: 
[0110] Combined analysis of sipuleucel-T and control arms: In the survival fit, along with the prognostic factors, an interaction factor between treatment arm (sipuleucel-T and control) and gene expression measures was included. The OS model used was: 
Survival.about.PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status+GENE EXPRESSION*TREATMENT ARM Equation (4) 
[0111] Analysis of sipuleucel-T arm: In the survival fit, along with the prognostic factors gene expression measures from sipuleucel-T arm only were included. The OS model used was: 
Survival~PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status+GENE EXPRESSION Equation (5) 
[0112] Base model applied as comparison model to both sipuleucel-T only and sipuleucel-T+control arms (only used for likelihood ratio testing): with Halabi 2003 prognostic variables only 
Survival.about.PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status Equation (6) 
[0113] Candidates were considered to be confirmed if they were associated in the sipuleucel-T arm with Wald's test p < 0.05 and likelihood ratio test p < 0.05 (comparing models 5 and 6). Candidates were also considered to be confirmed if they had significant treatment:gene interaction (p <0.05, Equation (5)), and were significant in likelihood ratio test with p <0.05 in the combined arm analysis (comparing models 4 and 6). Two genes from Panel 1 were obtained with these thresholds: SNTB1, and SYNGR3. Two genes from Panel 2 were obtained with these thresholds: AURKC and ZNF268. One gene from Panel 3 was obtained with these thresholds: CHI3L2. FIG. 5 shows the overall survival plots for the five gene candidates with significant overall association in qPCR Panels 1, 2, and 3. Specifically, the p value for the candidate genes were as follows: SNTB1 (p=0.0482), SYNGR3 (p=0.0207), AURKC (p=0.0303), ZNF268 (p=0.0263), CHI3L2 (p=0.0246). As shown in the overall survival plots of FIG. 5, upregulation of SNTB1 and CHI3L2 is associated with better overall survival and downregulation of SYNGR3, AURKC, and ZNF268 is associated with better overall survival. 
[0114] A composite expression was strongly associated with overall survival in IMPACT. The composite gene expression score linearly combines the log expressions of the genes, keeping in consideration the direction association as given by the hazard ratios. 
Composite Gene Expression Score: Expression(SNTB1)-Expression(SYNGR3)-Expression (AURKC)-Expression (ZNF268)+Expression (CHI3L2) Equation (7) 
[0115] As shown in FIG. 6, the Kaplan-Meier method was used to show survival of the patient groups described above. The subjects within the top tertile were significantly different from the control arm subjects in terms of overall survival (p <0.05). More specifically, the plot shows that patients within the highest tertile of composite expression score the sipuleucel-T arm were more likely to survive relative to a control group. Subjects in the sipuleucel-T arm were segmented according to tertiles of the composite expression score. For this association, the following Cox model was used: 
 Survival~ PSA+LDH+Alkaline phosphatase+Hemoglobin+Total Gleason score+ECOG status+patient group Equation (8).
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Oh, Kantoff, and Trager and use the composite score expressions and Cox survival model of Trager to determine treatment with sipuleucel-T because Trager teaches that in response to sipuleucel-T treatment upregulation of SNTB1 and CHI3L2 is associated with better overall survival, downregulation of SYNGR3, AURKC, and ZNF268 is associated with better overall survival, the composite expression was strongly associated with overall survival, and that that patients within the highest tertile of composite expression score the sipuleucel-T arm were more likely to survive relative to a control group. 

Response to Arguments
	10.	Applicant argues that Claims 24-27, 36-37 and 43 were rejected under 35 U.S.C. 103 as being unpatentable over Oh et al in view of Kantoff et al. Claims 30, 32, 33, 38 and 39 were rejected under 35 USC 103 as being unpatentable over Oh in view of Kantoff and further in view of US 2017/0107580 (Trager et al). It is noted that each of Oh and Trager have effective reference dates after the claimed priority date of the present application (i.e., provisional application filing date October 15, 2015). As the present claims are clearly supported by the specification and claims of the originally filed provisional application 62/242,113, filed on October 15, 2015 for the reasons set forth above, the asserted rejection based on Oh and Trager are not appropriate, and further cited remaining reference Kantoff clearly fails to teach the present claimed invention. Acknowledgement of the claimed priority date and reconsideration and withdrawal of this rejection is accordingly respectfully urged.

	Applicant’s arguments have been considered, but have not been found persuasive.  As  previously set forth and above, the claimed methods do not have an adequate written description in the specification as filed or in provisional application 62/242,113.  Thus, the claims have a priority date of September 09, 2019. Therefore, Oh and Trager qualify as prior art and the rejection are maintained for the reasons of record. 

Conclusion
11.	All other objections and rejections recited in the Office Action of March 22, 2022 are withdrawn in view of Applicant’s amendments and arguments
12.	No claims allowed.
13.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642